Title: George Muter to William Davies, 2 January 1781
From: Muter, George
To: Davies, William



Sir
War office Richmond Jany 2d 1781.

The enemy’s approach rendering the removal of the arms and stores belonging to the state at Petersburgh, immedeatly necessary; Capt. Spiller (State Commissary of Military stores) goes directly from hence towards Petersburgh for that purpose, and will call on you. I must request the favour of you to render Capt. Spiller what assistance you can in the execution of the duty he goes on. The powder at the powder mills and at Manchester is also an object of Capt. Spiller’s present attention, in which it is probable he will also stand in need of your assistance. I am with respect Sir Your most humble servant,

George Muter. C

Th: Jefferson
 